DECISION
On October 14, 2015, the Defendant was sentenced to the Montana State Prison for a term of ten (10) years, for the offense of Bail Jumping, a Felony, as specified in MCA 45-7-308. The Judgment provides that the sentence shall run consecutive to the sentence in DC-14-87. The Defendant received credit for 211 days time served on this offense. The Court further ordered that upon his release from the Montana State Prison, the Defendant shall be transported to the Lake County Jail to serve 5 days for contempt.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from Crossroads Correctional Center and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
*16Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that the sentence imposed is clearly excessive in that the Defendant’s failure to appear and failure to complete his Pre-Sentence Interview does not warrant the maximum allowable ten (10) years for bail jumping. It is the Division’s understanding that the Defendant did not leave the area and remained local, despite his failure to follow through. The Division’s decision is to DECREASE the sentence to a term of three (3) years to the Montana State Prison to run consecutively to the sentence in Cause No. DC-14-87. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.